Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 9750187 B2).

Regarding Claim 1, Walker discloses a stalk roll assembly (see Fig. 2-3) for a corn harvester, the stalk roll assembly comprising: 
a first stalk roll (206A) having a first elongate cylinder and being rotatable about a first axis in a first rotational direction; 
a second stalk (206B) roll having a second elongate cylinder and being rotatable about a second axis in a second rotational direction, opposite the first rotational direction, such that the first and second stalk rolls are configured to move corn stalks toward a ground surface; 

a fourth stalk roll (310B) having a fourth elongate cylinder and being positioned above the second stalk roll and being rotatable about a fourth axis in the second rotational direction, such that the third and fourth stalk rolls are configured to move corn stalks toward the ground surface; 
a first plate (208A) positioned between the first stalk roll and the third stalk roll; 
a second plate (208B) positioned between the second stalk roll and the fourth stalk roll, the first and second stalk rolls being spaced apart to separate corn ears from corn stalks; and 
a conveyor (see conveying chains, Fig. 2) positioned between the first plate and the third stalk roll, the conveyor configured to move corn ears toward the corn harvester.

Claims 9, 10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sears (US 3648443 A).

Regarding Claim 9, Sears discloses a corn harvester comprising: 
a work vehicle configured to move along a ground surface; 
a crop divider (P1) configured to separate adjacent rows of corn stalks; 
a first stalk roll (132) having a first elongate cylinder and being rotatable about a first axis, the first stalk roll defining a first diameter and a first axial length; 
a first plate (46, on the left side of slot 142, see Fig. 4) positioned above the first stalk roll; 
a second stalk roll (134) having a second elongate cylinder and being rotatable about a second axis; 

a third stalk roll (61) having a third elongate cylinder and being rotatable about a third axis, the third stalk roll being positioned above the first plate, the third stalk roll defining a second axial length, and the first axial length is approximately twice greater than the second axial length, such that the first stalk roll is configured to engage the first corn stalk prior to the third stalk roll engaging the first corn stalk; 
a fourth stalk roll (62) having a fourth elongate cylinder and being rotatable about a fourth axis, the fourth stalk roll being positioned above the second plate; 
a collection hopper configured to store harvested corn ears; and 
a conveyor (39) configured to move separated corn ears toward the hopper, the conveyor positioned between the first plate and the third stalk roll.
Regarding Claim 10, Sears discloses the corn harvester of claim 9, further comprising a frame having a first portion (42) and a second portion (47), wherein the first stalk roll is coupled to the first portion of the frame and the third stalk roll is coupled to the second portion of the frame, wherein the corn harvester is configured to move in a direction of travel, wherein the first stalk roll includes a first front end and a first rear end, and the third stalk roll includes a second front end and a second rear end, wherein the first front end extends further forward than the second front end in the direction of travel, such that the first stalk roll is configured to engage a first stalk prior to the third stalk roll engaging the first stalk, and wherein the second rear end extends further rearward than the first rear end in the direction of travel (see Fig. 6, the rear end of 132 is further rearward than the rear end of 61).
Regarding Claim 12, Sears discloses the corn harvester of claim 10, wherein during operation the first stalk roll is oriented at an acute angle with respect to a ground surface, wherein during operation the third stalk roll is oriented at an acute angle with respect to the ground surface, and wherein during operation the entire first stalk roll is positioned closer to the ground surface than the entire third stalk roll (see Fig. 6).
Regarding Claim 16, Sears discloses a stalk roll assembly for a corn harvester configured to move along a ground surface in a direction of travel, the stalk roll assembly comprising: 
a frame having a first portion (42) and a second portion (47); 
a first stalk roll (132) having a first elongate cylinder and extending at an acute angle with respect to the ground surface, the first stalk roll being rotatable about a first axis, the first stalk roll defining a first axial length, the first stalk roll being coupled to the first portion of the frame, the first stalk roll including a first front end and a first rear end; 
a second stalk roll (134) having a second elongate cylinder and extending at an acute angle with respect to the ground surface, the second stalk roll being rotatable about a second axis, the second stalk roll defining a second axial length; 
a third stalk roll (61) having a third elongate cylinder and extending at an acute angle with respect to a ground surface, the third stalk roll being rotatable about a third axis, the third stalk roll defining a third axial length, and the first axial length is greater than the third axial length, the third stalk roll being coupled to the second portion of the frame, the third stalk roll including a second front end and a second rear end; and 
a fourth stalk roll (62) having a fourth elongate cylinder and extending at an acute angle with respect to the ground surface, the fourth stalk roll being rotatable about a fourth axis, the fourth stalk roll defining a fourth axial length, and the second axial length is greater than the fourth axial length, 
wherein the first stalk roll is positioned between the ground surface and the third stalk roll,
wherein the second stalk roll is positioned between the ground surface and the fourth stalk roll, 
wherein the first front end extends further forward than the second front end in the direction of travel, such that the first stalk roll is configured to engage a first stalk prior to the third stalk roll engaging the first stalk, and wherein the second rear end extends further rearward than the first rear end in the direction of travel (see Fig. 6, the rear end of 132 is further rearward than the rear end of 61).
Regarding Claim 17, Sears discloses the stalk roll assembly of claim 16, further comprising a first plate (46, on the left side of slot 142, see Fig. 4) positioned between the first stalk roll and the third stalk roll, and a second plate (46, on the right side of slot 142, see Fig. 4) positioned between the second stalk roll and the fourth stalk roll, the first and second stalk rolls being spaced apart to permit corn stalks to move between the first and second plates and to separate corn ears from corn stalks, and further comprising a conveyor (39) positioned between the first plate and the third stalk roll, the conveyor configured to transport harvested corn ears toward a collection area.
Regarding Claim 19, Sears discloses the stalk roll assembly of claim 16, further comprising a frame having a first portion (42) and a second portion (47), wherein the first stalk roll is coupled to the first portion of the frame and the third stalk roll is coupled to the second portion of the frame, the first stalk roll defining a first axial length, the second stalk roll defining a second axial length, the third stalk roll defining a third axial length, and the fourth stalk roll defining a fourth axial length, the third axial length is approximately half the first axial length (see Fig. 6) such that in operation the first stalk roll is configured to engage a first stalk prior to the third stalk roll engaging the first stalk, and wherein the second stalk roll is coupled to the first portion of the frame and the fourth stalk roll is coupled to the second portion of the frame, the fourth length is approximately half the second axial length such that in operation the second stalk roll is configured to engage the first corn stalk prior to the fourth stalk roll engaging the first corn stalk.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 10219435 B2).

Regarding Claim 6, Walker discloses the stalk roll assembly of claim 1, wherein the first axis is parallel to the second axis and wherein the third axis is parallel to the fourth axis, wherein the first stalk roll defines a first diameter, the second stalk roll defines a second diameter, the third stalk roll defines a third diameter, and the fourth stalk roll defines a fourth diameter.
Walker does not disclose wherein the first diameter is substantially equal to the third diameter.
Walker discloses alternative embodiments of the upper stalk rolls, wherein the rolls can have different diameters for varying crop conditions (col. 7, lines 39-41).
It would be obvious to one of ordinary skill in the art to provide the third stalk roll with a diameter equal to that of the first stalk roll, as an alternative design for the same roll.
Regarding Claim 7, Walker discloses the stalk roll assembly of claim 6, wherein the first axis is parallel to the third axis and wherein the second axis is parallel to the fourth axis.
Walker does not disclose wherein the second diameter is substantially equal to the fourth diameter.
Walker discloses alternative embodiments of the upper stalk rolls, wherein the rollers can have different diameters for varying crop conditions (col. 7, lines 39-41).
It would be obvious to one of ordinary skill in the art to provide the fourth stalk roll with a diameter equal to that of the second stalk roll, as an alternative design for the same roll.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Britt (US 4999983 A).

Regarding Claim 8, Walker discloses the stalk roll assembly of claim 1.
Walker does not disclose wherein the first stalk roll includes a plurality of first blades spaced circumferentially around a perimeter of the first elongate cylinder, or wherein the second stalk roll includes a plurality of second blades spaced circumferentially around a perimeter of the second elongate cylinder. 
In a similar pair of stalk rolls (36, 38, see Fig. 2), Britt discloses a plurality of blades spaced around the perimeter of each stalk roll.
It would be obvious to one of ordinary skill in the art to provide the stalk rolls disclosed by Sears with blades, as disclosed by Britt, as a way of providing better grip for the stalk rolls.
Walker does not disclose wherein the third stalk roll includes a plurality of third blades spaced circumferentially around a perimeter of the third elongate cylinder, and wherein the fourth stalk roll includes a plurality of fourth blades spaced circumferentially around a perimeter of the fourth elongate cylinder. However, Walker discloses alternative embodiments of the third and fourth stalks rolls (600) with a plurality of flutes (604) about their circumferences that are used to pinch the corn stalk (col. 8, lines 5-8).
In a similar pair of stalk rolls (36, 38, see Fig. 2), Britt discloses a plurality of blades spaced around the perimeter of each stalk roll.
It would be obvious to one of ordinary skill in the art to provide the stalk rolls disclosed by Sears with blades, as disclosed by Britt, as an alternative way of gripping the stalk rolls.


Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Aasland (US 2651163 A).

Regarding Claim 13, Sears discloses the corn harvester of claim 9, wherein the first axis is parallel to the second axis and wherein the third axis is parallel to the fourth axis, wherein the first stalk roll defines a first diameter, the second stalk roll defines a second diameter, the third stalk roll defines a third diameter, and the fourth stalk roll defines a fourth diameter.
Sears does not disclose wherein the first diameter is substantially equal to the third diameter.
In a similar corn harvester, Aasland discloses wherein the picking rollers (18, 19) have diameters substantially equal (see Fig. 3) to auxiliary snapping rollers (28, 27). 
It would be obvious to one of ordinary skill in the art to provide the third and fourth stalk rolls disclosed by Sears with a diameters equal to that of the first and second, as disclosed by Aasland, as an alternative design for the same snapping roller.
Regarding Claim 14, Sears, in view of Aasland, discloses, the corn harvester of claim 13, wherein the first axis is parallel to the third axis and wherein the second axis is parallel to the fourth axis, and wherein the second diameter is substantially equal to the fourth diameter, as established above in claim 13.
Regarding Claim 20, Sears discloses the stalk roll assembly of claim 16, wherein the first axis is parallel to the second axis, and wherein the third axis is parallel to the fourth axis, wherein the first stalk roll defines a first diameter, the second stalk roll defines a second diameter, the third stalk roll defines a third diameter, and the fourth stalk roll defines a fourth diameter.
Sears does not disclose the first diameter is substantially equal to the third diameter and the second diameter is substantially equal to the fourth diameter.
In a similar corn harvester, Aasland discloses wherein the picking rollers (18, 19) have diameters substantially equal (see Fig. 3) to auxiliary snapping rollers (28, 27). 
It would be obvious to one of ordinary skill in the art to provide the third and fourth stalk rolls disclosed by Sears with a diameters equal to that of the first and second, as disclosed by Aasland, as an alternative design for the same snapping roller.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sears in view of Britt (US 4999983 A).

Regarding Claim 15, Sears discloses the corn harvester of claim 9, wherein the first stalk roll includes a plurality of first blades spaced circumferentially around a perimeter of the first elongate cylinder, wherein the second stalk roll includes a plurality of second blades spaced circumferentially around a perimeter of the second elongate cylinder. 
Sears does not disclose wherein the third stalk roll includes a plurality of third blades spaced circumferentially around a perimeter of the third elongate cylinder, and wherein the fourth stalk roll includes a plurality of fourth blades spaced circumferentially around a perimeter of the fourth elongate cylinder.
In a similar pair of stalk ejecting rolls (58, 60, see Fig. 2), Britt discloses a plurality of blades (114) spaced around the perimeter of each stalk roll.
It would be obvious to one of ordinary skill in the art to provide the stalk rolls disclosed by Britt with blades, as disclosed by Britt, as a way of providing better grip for the stalk rolls.

Allowable Subject Matter
Claims 2-5, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-10, 12-15, 16, 17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./        Examiner, Art Unit 3671